UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06671 DWS Global High Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2013 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2013 Annual Report to Shareholders DWS Global High Income Fund, Inc. Ticker Symbol: LBF Contents 3 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 32 Statement of Assets and Liabilities 34 Statement of Operations 36 Statement of Cash Flows 38 Statement of Changes in Net Assets 39 Financial Highlights 40 Notes to Financial Statements 53 Report of Independent Registered Public Accounting Firm 54 Tax Information 55 Stockholder Meeting Results 56 Dividend Reinvestment and Cash Purchase Plan 59 Advisory Agreement Board Considerations and Fee Evaluation 64 Board Members and Officers 70 Additional Information The fund's primary investment objective is to seek high current income; capital appreciation is a secondary investment objective. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond and loan investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Floating rate loans tend to be rated below investment grade and may be more vulnerable to economic or business changes than issuers with investment-grade credit. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Leverage results in additional risks and can magnify the effect of any gains or losses. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when sold. Current performance may differ from performance data shown. Please visit dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Please refer to pages 11 through 13 for more complete performance information. Investment Process We use an active process that emphasizes relative value in a global environment, managing on a total-return basis and using intensive research to identify stable-to-improving credit situations. The investment process involves a bottom-up approach, where relative value and fundamental analysis are used to select the best securities, along with a top-down approach to assess macroeconomic trends. DWS Global High Income Fund, Inc.'s market performance total return was 0.20% during the 12-month period ended October 31, 2013, while its net asset value share price total return was 1.06%. The fund's discount narrowed during the period. The fund invests in sovereign and corporate emerging-markets bonds as well as high-yield bonds and senior loans. The fund is a vehicle for international investment through participation in economies of both developed and developing countries throughout the world. Emerging-markets bonds, as gauged by the JPMorgan EMBI Global Diversified Index, returned -2.27% during the 12-month period. The past year was generally positive for high yield, with the exception of the second quarter, during which concerns that the U.S. Federal Reserve Board (the Fed) would "taper" its stimulative quantitative easing policy led to heavy asset outflows and an across-the-board sell-off in bonds. Aside from this downdraft, high-yield bonds performed well as signs of improving economic growth helped fuel a recovery in investors' appetites for higher-risk assets. In addition, the default rate for high-yield issuers remains very low on a historical basis. Double-digit returns for the stock market, along with investors' general preferences for higher-yielding asset classes, also contributed to the healthy performance results. Overseas, the European high-yield market benefited from a return of investor risk appetites, thanks to the European Central Bank's aggressive policies for helping countries on the region's periphery. In contrast, emerging-markets debt encountered some headwinds during the past 12 months ended October 31, 2013, based on the -2.27% return of the JPMorgan EMBI Global Diversified Index. The bulk of the underperformance occurred in the second half of the reporting period, when concerns about tapering sparked heavy outflows from the asset class. Investors also were unsettled by social unrest in both Turkey and Brazil, as well as the prospect of slowing growth in China and other key emerging markets. The result of this sell-off was that emerging debt underperformed investment-grade bonds for the full year. However, this masks the fact that the asset class actually finished the first five months of the reporting period with a modest gain. Additionally, it staged a strong recovery in the final three months of the period once it became apparent that the Fed is unlikely to taper until 2014. At the close of the period on October 31, 2013, the portfolio was approximately 26% leveraged. In employing leverage, the fund uses a secured line of credit and then invests the proceeds in longer-term securities. Given the volatility in the bond market, we elected to employ an average position of only about two-thirds of the possible leverage during the annual period. Leverage results in additional risks and can magnify the effect of any gains or losses. "We strive to generate outperformance over a multiyear period by achieving an appropriate trade-off of risk and return." Performance Attribution One of the largest contributions to the fund's performance came from our decision to move the duration — or interest-rate sensitivity — of the emerging-markets portfolio well below that of the benchmark during the first calendar quarter of 2013. We held an above-benchmark duration in 2012, driven in part by our holdings in 30-year bonds. As yields fell and valuations became richer, we reduced duration by selling many of these 30-year positions, which cushioned the impact of the May to June 2013 downturn. While we added back some interest-rate sensitivity during the sell-off, we maintained a below-benchmark duration — a decision that helped mitigate some of the volatility that occurred during the summer. Our relative performance also benefited from our limited exposure to local-currency emerging-markets debt, which underperformed dollar-denominated bonds by a wide margin during the second half of the fund's fiscal year. On a longer-term basis, however, we believe this market segment offers attractive yields and a way to gain an added source of return potential, and we remain on the lookout for opportunities. In terms of individual securities, our strongest contributor was an overweight position in Leap Wireless International, Inc., which was acquired by AT&T. We expected to see consolidation in the wireless space, and the yield on the Leap bonds was very attractive for what we thought was limited downside risk. The second-best contributor was FAGE Dairy Industry SA, which recovered from its weak performance in the prior year. In 2012, the bonds sold off simply because the company is based in Greece, where markets were in turmoil due to the country's debt problems. We liked the company's fundamentals, and we believe its fast growth in the U.S. yogurt market would support its long-term performance — a view that has been borne out in the past year. Also contributing was our position in DynCorp International, Inc., which provides outsourcing services to the government. The company reported good results and benefited from the outsourcing of work in military actions around the globe. The fund's allocation to non-U.S. developed-market high-yield bonds also added to performance. On the negative side, our long-duration sovereign emerging-markets debt — such as Uruguay's 4.125% bonds due in 2045 — was the main source of negative performance. While we were significantly underweight in long-term government bonds, the exposure we did have detracted from performance. In addition, long-duration emerging corporate bonds — such as Banco Do Brasil SA's perpetual bonds — and those rated BBB (such as KazMunayGas National Co. 2023 and Pemex 2044 bonds) underperformed during the spring-summer downturn. Outlook and Positioning We retain a positive outlook on U.S. high-yield bonds based on our expectation for low defaults and satisfactory economic growth, together with their attractive yields relative to government bonds.In addition, the majority of the past year's new-issue proceeds have been used to refinance existing bonds at lower rates. We think this is a positive development in that it reduces corporations' liquidity needs, which in turn should help limit defaults. We continue to believe the asset class offers investors a reasonable trade-off of risk and return via the combination of its current yield advantage over Treasuries and the low default rate. We expect that emerging-markets bonds will remain volatile in the year ahead, as the direction of Fed policy and the strength of China's economy remain two important wild cards for the asset class. On a longer-term basis, we hold a positive outlook for emerging-markets debt due to the growing opportunity set available to investors. Just a decade ago, investors were largely limited to investing in government debt issued by a select group of countries. Today, however, the market has expanded to include corporate bonds issued by financially sound, highly rated companies that offer yields above those on bonds issued by similarly rated corporations in the developed markets. We believe this premium will gradually close over time, creating an opportunity for investors to purchase bonds with a compelling combination of attractive yields, strong fundamentals and longer-term appreciation potential. In the short term, however, we are maintaining the same low-duration approach as we have for high yield given the sensitivity of the asset class to global asset flows. We continue to focus on using credit research to identify the most compelling investment opportunities for the fund. We manage the portfolio from a long-term perspective, which means that we do not take on excessive risk to boost short-term returns. Instead, we strive to generate outperformance over a multi year period by achieving an appropriate trade-off of risk and return. Portfolio Manager Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, he spent four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, he served as an officer in the US Army from 1988 to 1991. — Head of US High Yield Bonds: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The JPMorgan EMBI Global Diversified Index tracks total returns for U.S.-dollar- denominated debt instruments issued by emerging-markets sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The unleveraged index limits exposure to any one country. The Credit Suisse High Yield Index is an unmanaged, unleveraged, trader-priced portfolio constructed to mirror the global high-yield debt market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means it holds a higher weighting. Yield (or current yield) is the income generated by an investment divided by its current price. Sovereign debt represents government bonds issued in a foreign currency. Performance Summary October 31, 2013 (Unaudited) All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Average Annual Return as of 10/31/13 1-Year 5-Year 10-Year Based on Net Asset Value(a) 1.06% 18.14% 10.19% Based on Market Price(a) 0.20% 19.58% 9.47% JPMorgan Emerging Markets Bond Global Diversified Index(b) -2.27% 14.28% 8.73% Morningstar Closed-End Emerging Markets Bond Funds Category (based on Net Asset Value)(c) -2.11% 14.72% 9.45% a Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. Expenses of the Fund include management fee, interest expense and other fund expenses. Total returns shown take into account these fees and expenses. The expense ratio of the Fund for the year ended October 31, 2013 was 2.21%. b The unmanaged, unleveraged JPMorgan Emerging Markets Bond Global Diversified Index tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. c Morningstar's Closed-End Emerging Markets Bond Funds category represents portfolios that invest more than 65% of their assets in foreign bonds from developing countries. The largest portion of the emerging-markets bond market comes from Latin America, followed by Eastern Europe. Africa, the Middle East and Asia make up the rest. Morningstar figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Morningstar, Inc. as falling into the Closed-End Emerging Markets Bond Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Morningstar category. Net Asset Value and Market Price As of 10/31/13 As of 10/31/12 Net Asset Value $ $ Market Price $ $ Prices and Net Asset Value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 10/31/13: Income Dividends $ October Income Dividend $ Current Annualized Distribution Rate (based on Net Asset Value) as of 10/31/13† % Current Annualized Distribution Rate (based on Market Price) as of 10/31/13† % † Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on October 31, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of October 31, 2013 Principal Amount ($)(a) Value ($) Bonds 125.3% Australia 3.2% FMG Resources (August 2006) Pty Ltd.: 144A, 6.0%, 4/1/2017 144A, 6.375%, 2/1/2016 144A, 6.875%, 4/1/2022 144A, 7.0%, 11/1/2015 (Cost $1,998,966) Austria 0.3% JBS Investments GmbH, 144A, 7.75%, 10/28/2020 (Cost $200,000) Bermuda 3.6% Digicel Ltd., 144A, 8.25%, 9/1/2017 (Cost $2,283,218) Brazil 15.2% Banco Bradesco SA: 144A, 5.75%, 3/1/2022 144A, 5.9%, 1/16/2021 Banco do Brasil SA: 3.875%, 10/10/2022 144A, 6.25%, 12/29/2049 Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL Centrais Eletricas Brasileiras SA, 144A, 6.875%, 7/30/2019 Fibria Overseas Finance Ltd., 144A, 6.75%, 3/3/2021 Independencia International Ltd., REG S, 12.0%, 12/30/2016* 0 Petrobras International Finance Co., 5.375%, 1/27/2021 Samarco Mineracao SA, 144A, 5.75%, 10/24/2023 (Cost $10,636,872) Canada 7.3% Bombardier, Inc., 144A, 5.75%, 3/15/2022 Cogeco Cable, Inc., 144A, 4.875%, 5/1/2020 FQM Akubra, Inc.: 144A, 7.5%, 6/1/2021 144A, 8.75%, 6/1/2020 Garda World Security Corp., 144A, 9.75%, 3/15/2017 KGHM International Ltd., 144A, 7.75%, 6/15/2019 Kodiak Oil & Gas Corp., 144A, 5.5%, 1/15/2021 MDC Partners, Inc., 144A, 6.75%, 4/1/2020 MEG Energy Corp.: 144A, 6.375%, 1/30/2023 144A, 6.5%, 3/15/2021 144A, 7.0%, 3/31/2024 Novelis, Inc., 8.75%, 12/15/2020 Telesat Canada, 144A, 6.0%, 5/15/2017 Videotron Ltd., 5.0%, 7/15/2022 (Cost $4,488,710) Cayman Islands 5.7% IPIC GMTN Ltd., 144A, 5.5%, 3/1/2022 Offshore Group Investment Ltd.: 7.125%, 4/1/2023 7.5%, 11/1/2019 Sable International Finance Ltd., 144A, 8.75%, 2/1/2020 Seagate HDD Cayman, 144A, 3.75%, 11/15/2018 (b) UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 Wynn Macau Ltd., 144A, 5.25%, 10/15/2021 (Cost $3,533,204) Chile 3.6% Corporacion Nacional del Cobre de Chile, REG S, 5.625%, 9/21/2035 Inversiones CMPC SA, 144A, 4.375%, 5/15/2023 (Cost $1,883,625) Croatia 5.1% Republic of Croatia: REG S, 144A, 6.25%, 4/27/2017 144A, 6.375%, 3/24/2021 REG S, 6.625%, 7/14/2020 (Cost $3,034,631) Dominican Republic 1.7% Dominican Republic, 144A, 7.5%, 5/6/2021 (Cost $1,052,573) France 0.3% SPCM SA, 144A, 6.0%, 1/15/2022 (Cost $185,000) Germany 0.5% Techem GmbH, 144A, 6.125%, 10/1/2019 (Cost $260,750) EUR Ghana 1.2% Republic of Ghana, REG S, 8.5%, 10/4/2017 (Cost $727,482) Greece 0.2% FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 (Cost $100,861) Hong Kong 2.2% CNOOC Finance 2012 Ltd., 144A, 3.875%, 5/2/2022 Pacnet Ltd., 144A, 9.25%, 11/9/2015 (Cost $1,401,450) Indonesia 0.8% Perusahaan Penerbit SBSN, 144A, 4.0%, 11/21/2018 (Cost $500,000) Ireland 0.7% Ardagh Packaging Finance PLC, 144A, 9.125%, 10/15/2020 MMC Finance Ltd., 144A, 5.55%, 10/28/2020 (Cost $470,625) Italy 0.8% Enel SpA, 144A, 8.75%**, 9/24/2073 (Cost $451,433) Japan 0.2% eAccess Ltd., 144A, 8.25%, 4/1/2018 (Cost $105,000) Kazakhstan 3.0% KazMunayGas National Co. JSC: 144A, 4.4%, 4/30/2023 144A, 7.0%, 5/5/2020 Series 2, REG S, 9.125%, 7/2/2018 (Cost $1,560,802) Lithuania 2.8% Republic of Lithuania: 144A, 6.125%, 3/9/2021 144A, 7.375%, 2/11/2020 (Cost $1,528,104) Luxembourg 9.1% Aguila 3 SA, 144A, 7.875%, 1/31/2018 Altice Financing SA, 144A, 7.875%, 12/15/2019 Altice Finco SA, 144A, 9.875%, 12/15/2020 CSN Resources SA, 144A, 6.5%, 7/21/2020 Intelsat Jackson Holdings SA: 144A, 5.5%, 8/1/2023 7.25%, 10/15/2020 7.5%, 4/1/2021 Intelsat Luxembourg SA: 144A, 7.75%, 6/1/2021 144A, 8.125%, 6/1/2023 MHP SA, 144A, 8.25%, 4/2/2020 Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 Minerva Luxembourg SA, 144A, 7.75%, 1/31/2023 Pacific Drilling SA, 144A, 5.375%, 6/1/2020 Telenet Finance Luxembourg SCA, 144A, 6.375%, 11/15/2020 EUR Telenet Finance V Luxembourg SCA: 144A, 6.25%, 8/15/2022 EUR 144A, 6.75%, 8/15/2024 EUR Wind Acquisition Finance SA, 144A, 6.5%, 4/30/2020 (Cost $5,677,930) Marshall Islands 0.0% Navios South American Logistics, Inc., 9.25%, 4/15/2019 (Cost $10,348) Mexico 0.5% Grupo Televisa SAB, 7.25%, 5/14/2043 MXN Petroleos Mexicanos, 5.5%, 6/27/2044 (Cost $379,818) Netherlands 2.9% Ajecorp BV, 144A, 6.5%, 5/14/2022 Cable Communications Systems NV, REG S, 7.5%, 11/1/2020 (b) EUR Lukoil International Finance BV, 144A, 6.656%, 6/7/2022 NXP BV, 144A, 3.5%, 9/15/2016 (Cost $1,772,701) Peru 1.1% Ferreycorp SAA, 144A, 4.875%, 4/26/2020 Volcan Cia Minera SAA, 144A, 5.375%, 2/2/2022 (Cost $742,624) Philippines 3.9% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 (Cost $1,918,283) Russia 10.7% Bank of Moscow, 144A, 6.699%, 3/11/2015 Rosneft Oil Co., 144A, 3.149%, 3/6/2017 Russian Agricultural Bank OJSC: 144A, 5.1%, 7/25/2018 REG S, 7.75%, 5/29/2018 Sberbank of Russia, 144A, 6.125%, 2/7/2022 Vimpel Communications, 144A, 6.493%, 2/2/2016 VTB Bank OJSC: 144A, 6.315%, 2/22/2018 144A, 6.875%, 5/29/2018 (Cost $6,373,318) Serbia 1.7% Republic of Serbia: REG S, 6.75%, 11/1/2024 144A, 7.25%, 9/28/2021 (Cost $992,646) Sweden 1.4% Ciech Group Financing AB, 144A, 9.5%, 11/30/2019 EUR Cyfrowy Polsat Finance AB, 144A, 7.125%, 5/20/2018 EUR Perstorp Holding AB, 144A, 8.75%, 5/15/2017 (Cost $852,474) Turkey 2.9% Akbank TAS, 144A, 5.125%, 7/22/2015 Arcelik AS, 144A, 5.0%, 4/3/2023 (Cost $1,828,978) Ukraine 2.2% Government of Ukraine, 144A, 7.95%, 2/23/2021 Ukreximbank, REG S, 8.375%, 4/27/2015 (Cost $1,538,123) United States 22.8% Access Midstream Partners LP: 4.875%, 5/15/2023 5.875%, 4/15/2021 ACI Worldwide, Inc., 144A, 6.375%, 8/15/2020 Activision Blizzard, Inc., 144A, 5.625%, 9/15/2021 ADT Corp., 144A, 6.25%, 10/15/2021 Air Lease Corp., 4.75%, 3/1/2020 AMC Entertainment, Inc., 8.75%, 6/1/2019 AMC Networks, Inc., 7.75%, 7/15/2021 AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 Antero Resources Finance Corp.: 144A, 5.375%, 11/1/2021 (b) 7.25%, 8/1/2019 Arch Coal, Inc., 7.0%, 6/15/2019 Artesyn Escrow, Inc., 144A, 9.75%, 10/15/2020 Asbury Automotive Group, Inc., 8.375%, 11/15/2020 Ashland, Inc., 3.875%, 4/15/2018 Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 Audatex North America, Inc., 144A, 6.0%, 6/15/2021 Avis Budget Car Rental LLC, 5.5%, 4/1/2023 Aviv Healthcare Properties LP: 144A, 6.0%, 10/15/2021 7.75%, 2/15/2019 Axiall Corp., 144A, 4.875%, 5/15/2023 B&G Foods, Inc., 4.625%, 6/1/2021 BC Mountain LLC, 144A, 7.0%, 2/1/2021 Berry Petroleum Co.: 6.375%, 9/15/2022 6.75%, 11/1/2020 BMC Software Finance, Inc., 144A, 8.125%, 7/15/2021 BOE Intermediate Holding Corp., 144A, 9.0%, 11/1/2017 (PIK) Calpine Corp., 144A, 7.875%, 7/31/2020 CenturyLink, Inc., Series V, 5.625%, 4/1/2020 Cequel Communications Holdings I LLC: 144A, 5.125%, 12/15/2021 144A, 6.375%, 9/15/2020 Chaparral Energy, Inc., 7.625%, 11/15/2022 Chesapeake Energy Corp., 3.25%, 3/15/2016 Chiquita Brands International, Inc., 144A, 7.875%, 2/1/2021 Cincinnati Bell, Inc., 8.75%, 3/15/2018 CIT Group, Inc., 4.25%, 8/15/2017 Clear Channel Worldwide Holdings, Inc.: Series A, 6.5%, 11/15/2022 Series B, 6.5%, 11/15/2022 CNH Capital LLC, 144A, 3.25%, 2/1/2017 Community Health Systems, Inc., 7.125%, 7/15/2020 Crestwood Midstream Partners LP: 144A, 6.125%, 3/1/2022 (b) 7.75%, 4/1/2019 Cricket Communications, Inc., 7.75%, 10/15/2020 Crown Media Holdings, Inc., 10.5%, 7/15/2019 Delphi Corp., 5.0%, 2/15/2023 Denbury Resources, Inc., 4.625%, 7/15/2023 DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 DISH DBS Corp.: 4.25%, 4/1/2018 5.0%, 3/15/2023 Ducommun, Inc., 9.75%, 7/15/2018 E*TRADE Financial Corp.: 6.0%, 11/15/2017 6.375%, 11/15/2019 Eagle Spinco, Inc., 144A, 4.625%, 2/15/2021 EarthLink, Inc., 7.375%, 6/1/2020 Endeavor Energy Resources LP, 144A, 7.0%, 8/15/2021 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024 Energy Future Intermediate Holding Co., LLC, 10.0%, 12/1/2020 EPE Holdings LLC, 144A, 8.875%, 12/15/2017 (PIK) Equinix, Inc.: 5.375%, 4/1/2023 7.0%, 7/15/2021 Exopack Holding Corp., 10.0%, 6/1/2018 First Data Corp., 144A, 7.375%, 6/15/2019 Florida East Coast Railway Corp., 8.125%, 2/1/2017 Freescale Semiconductor, Inc., 144A, 6.0%, 1/15/2022 (b) Fresenius Medical Care U.S. Finance, Inc., 144A, 6.5%, 9/15/2018 Frontier Communications Corp.: 7.125%, 1/15/2023 7.625%, 4/15/2024 8.125%, 10/1/2018 GenCorp, Inc., 144A, 7.125%, 3/15/2021 General Motors Co., 144A, 3.5%, 10/2/2018 GLP Capital LP: 144A, 4.375%, 11/1/2018 144A, 5.375%, 11/1/2023 Harron Communications LP, 144A, 9.125%, 4/1/2020 HCA, Inc.: 6.5%, 2/15/2020 7.5%, 2/15/2022 Healthcare Technology Intermediate, Inc., 144A, 7.375%, 9/1/2018 (PIK) Hertz Corp., 144A, 4.25%, 4/1/2018 Hot Topic, Inc., 144A, 9.25%, 6/15/2021 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 IAC/InterActiveCorp., 4.75%, 12/15/2022 IMS Health, Inc., 144A, 6.0%, 11/1/2020 International Lease Finance Corp.: 3.875%, 4/15/2018 5.75%, 5/15/2016 6.25%, 5/15/2019 JBS U.S.A. LLC: 144A, 7.25%, 6/1/2021 144A, 8.25%, 2/1/2020 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) Kinder Morgan, Inc., 144A, 5.0%, 2/15/2021 (b) Level 3 Financing, Inc.: 144A, 6.125%, 1/15/2021 (b) 8.125%, 7/1/2019 Live Nation Entertainment, Inc., 144A, 7.0%, 9/1/2020 Meritor, Inc.: 6.75%, 6/15/2021 10.625%, 3/15/2018 MetroPCS Wireless, Inc., 144A, 6.625%, 4/1/2023 MGM Resorts International, 7.625%, 1/15/2017 Midcontinent Communications & Midcontinent Finance Corp., 144A, 6.25%, 8/1/2021 Midstates Petroleum Co., Inc., 9.25%, 6/1/2021 MPT Operating Partnership LP, (REIT), 5.75%, 10/1/2020 EUR Murphy Oil U.S.A., Inc., 144A, 6.0%, 8/15/2023 Murray Energy Corp., 144A, 8.625%, 6/15/2021 National CineMedia LLC, 7.875%, 7/15/2021 NII Capital Corp., 7.625%, 4/1/2021 Norcraft Companies LP, 10.5%, 12/15/2015 Nortek, Inc., 8.5%, 4/15/2021 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 Oasis Petroleum, Inc.: 144A, 6.875%, 3/15/2022 6.875%, 1/15/2023 7.25%, 2/1/2019 Par Pharmaceutical Companies, Inc., 7.375%, 10/15/2020 Plastipak Holdings, Inc., 144A, 6.5%, 10/1/2021 PNK Finance Corp., 144A, 6.375%, 8/1/2021 PolyOne Corp., 5.25%, 3/15/2023 Regency Energy Partners LP, 144A, 4.5%, 11/1/2023 Rent-A-Center, Inc., 144A, 4.75%, 5/1/2021 Sabine Pass Liquefaction LLC, 144A, 5.625%, 2/1/2021 SandRidge Energy, Inc., 7.5%, 3/15/2021 Seminole Hard Rock Entertainment, Inc., 144A, 5.875%, 5/15/2021 Sirius XM Radio, Inc., 144A, 5.875%, 10/1/2020 SIWF Merger Sub, Inc., 144A, 6.25%, 6/1/2021 Sprint Communications, Inc., 6.0%, 11/15/2022 Starz LLC, 5.0%, 9/15/2019 Sun Products Corp., 144A, 7.75%, 3/15/2021 T-Mobile U.S.A., Inc., 6.464%, 4/28/2019 Taylor Morrison Communities, Inc., 144A, 5.25%, 4/15/2021 Tenet Healthcare Corp., 144A, 4.375%, 10/1/2021 Titan International, Inc., 144A, 6.875%, 10/1/2020 TransDigm, Inc., 7.5%, 7/15/2021 tw telecom holdings, Inc.: 144A, 5.375%, 10/1/2022 144A, 6.375%, 9/1/2023 U.S. Airways Group, Inc., 6.125%, 6/1/2018 U.S. Foods, Inc., 8.5%, 6/30/2019 Univision Communications, Inc., 144A, 8.5%, 5/15/2021 USG Corp., 144A, 5.875%, 11/1/2021 Valeant Pharmaceuticals International, 144A, 6.75%, 8/15/2018 Visteon Corp., 6.75%, 4/15/2019 Whiting Petroleum Corp., 5.0%, 3/15/2019 Windstream Corp.: 6.375%, 8/1/2023 144A, 7.75%, 10/1/2021 7.75%, 10/1/2021 (Cost $13,930,698) Uruguay 6.1% Republic of Uruguay, 4.125%, 11/20/2045 (Cost $4,638,860) Venezuela 1.6% Petroleos de Venezuela SA, 144A, 8.5%, 11/2/2017 Republic of Venezuela, 7.65%, 4/21/2025 (Cost $959,345) Total Bonds (Cost $78,019,452) Loan Participations and Assignments 7.3% Senior Loans*** Canada 0.7% Quebecor Media, Inc., Term Loan B1, 3.25%, 8/17/2020 Valeant Pharmaceuticals International, Inc.: Term Loan B, 3.75%, 2/13/2019 Term Loan B, 3.75%, 12/11/2019 (Cost $418,192) Marshall Islands 0.2% Drillships Financing Holding, Inc., Term Loan B2, 4.6%, 7/15/2016 (Cost $142,275) United States 6.4% Albertson's LLC: Term Loan B1, 4.25%, 3/21/2016 Term Loan B2, 4.75%, 3/21/2019 Axalta Coating Systems U.S. Holdings, Inc., Term Loan, 4.75%, 2/3/2020 Burger King Corp., Term Loan B, 3.75%, 9/27/2019 Charter Communications Operating LLC, Term Loan E, 3.0%, 7/1/2020 DigitalGlobe, Inc., Term Loan B, 3.75%, 1/31/2020 First Data Corp., Term Loan, 4.17%, 3/24/2017 Goodyear Tire & Rubber Co., Second Lien Term Loan, 4.75%, 4/30/2019 Hilton Worldwide Finance LLC, Term Loan B2, 3.1%, 10/26/2020 HJ Heinz Co., Term Loan B2, 3.5%, 6/5/2020 Level 3 Financing, Inc., Term Loan B, 4.0%, 1/15/2020 NRG Energy, Inc., Term Loan B, 2.75%, 7/2/2018 Par Pharmaceutical Companies, Inc., Term Loan B, 4.25%, 9/30/2019 Pilot Travel Centers LLC: Term Loan B, 3.75%, 3/30/2018 Term Loan B2, 4.25%, 8/7/2019 Pinnacle Foods Finance LLC, Term Loan G, 3.25%, 4/29/2020 Ruby Western Pipeline Holdings LLC, Term Loan B, 3.5%, 3/27/2020 Samson Investment Co., Second Lien Term Loan, 6.0%, 9/25/2018 Syniverse Holdings, Inc., Term Loan B, 4.0%, 4/23/2019 WP CPP Holdings LLC, First Lien Term Loan, 4.75%, 12/27/2019 (Cost $4,045,173) Total Loan Participations and Assignments (Cost $4,605,640) Contract Amount ($) Value ($) Call Options Purchased 0.0% Options on Interest Rate Swap Contracts Pay Fixed Rate — 3.72% - Receive Floating — LIBOR, Swap Expiration Date 4/22/2026, Option Expiration Date 4/20/2016 1 (Cost $29,610) % of Net Assets Value ($) Total Investment Portfolio (Cost $82,654,702)† Notes Payable ) ) Other Assets and Liabilities, Net Net Assets The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Independencia International Ltd.* % 12/30/2016 0 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill. These securities are shown at their current rate as of October 31, 2013. *** Senior loans in the Fund's portfolio generally are subject to mandatory and/or optional payment. As a result, the actual remaining maturity of senior loans in the Fund's portfolio may be substantially less than the stated maturities shown in this report. Senior loans pay interest at rates which vary based on prevailing interest rates, such as the prime rate offered by a major U.S. bank or LIBOR, and are shown at their current rate as of October 31, 2013. † The cost for federal income tax purposes was $82,654,782. At October 31, 2013, net unrealized appreciation for all securities based on tax cost was $1,278,139. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,102,180 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,824,041. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust At October 31, 2013, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (c) Call Options Receive Fixed — 4.22% - Pay Floating — LIBOR 4/22/2016 4/22/2026 1 4/20/2016 ) (c) Unrealized appreciation on written options on interest rate swap contracts at October 31, 2013 was $1,657. At October 31, 2013, open credit default swap contracts sold were as follows: Bilateral Swaps Effective/ Expiration Dates Notional Amount ($) (d) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (e) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation (Depreciation) ($) 6/20/2013 9/20/2018 2 % DISH DBS Corp., 6.75%, 6/1/2021, BB- (d) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (e) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. Counterparties: 1 Nomura International PLC 2 Credit Suisse As of October 31, 2013, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty GBP USD 11/20/2013 Citigroup, Inc. EUR USD 11/20/2013 Citigroup, Inc. Total unrealized appreciation Currency Abbreviations BRL Brazilian Real EUR Euro GBP British Pound MXN Mexican Peso USD United States Dollar For information on the Fund's policy and additional disclosures regarding options purchased, written option contracts, credit default swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2013 in valuing the Fund's investments and other receivable. For information on the Fund's policy regarding the valuation of investments and other receivables, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (f) Bonds $
